DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Amendments
2.	The amendments of October 13, 2021 have been entered. Claim 1 has been amended. Claims 2, 7-8, 12-15, 19-20 and 22-23 have been cancelled. Claims 16-18 are withdrawn.  Claims 1, 3-6, 9-11, and 21 are under consideration in this Office Action.

Withdrawal of Rejections
3.	The following rejections have been withdrawn in view of applicants’ amendments and arguments:
	a) The scope of enablement rejection of claims 1, 3-11 and 19-23 under 35 USC 112(a) or 35 USC 112(pre-AIA ) first paragraph;
	b) The written description rejection of claims 1, 3-11 and 19-23 under 35 USC 112(a) or 35 USC 112(pre-AIA ) first paragraph; and
c) The rejection of claims 1, 3-7, 9-11, 19 and 21-22 under preAIA  35 USC 103(a) as being unpatentable over Kedl in view of Nguyen et al., and Rhee et al.



Election/Restrictions
4.	This application is in condition for allowance except for the presence of claims 16-18 directed to non-elected inventions.  Accordingly, claims 16-18 have been cancelled.

EXAMINER’S AMENDMENT
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 16-18 are cancelled. 


Allowable Subject Matter
6.	Claims 1, 3-6, 9-11, and 21 are allowed. The art does not teach or fairly suggest a method of treating or improving an age-related disease or condition in a mammalian subject, the method comprising administering to the subject an effective amount of a composition consisting a recombinant FlaB-PspA protein comprising the amino acid sequence of SEQ ID NO: 1 as the active ingredient, wherein the age-related disease or condition is at least one selected from the group consisting of age-related hair disease or condition, age-related skin disease or condition, age-related eye disease or condition, age-related bowel disease or condition, age-related bone disease or condition, and age-

 7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JA-NA A HINES whose telephone number is (571)272-0859.  The examiner can normally be reached Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gary Nickol, can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/JANA A HINES/Primary Examiner, Art Unit 1645